IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-11255
                        Conference Calendar



EMANUEL JOHNSON,

                                         Plaintiff-Appellant,


versus

DALLAS POLICE DEP'T,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:96-CV-2346
                       - - - - - - - - - -

                          April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Emanuel Johnson (Texas prisoner # 485380) moves this court

for leave to proceed in forma pauperis in his appeal of the

district court's dismissal of his civil rights suit as frivolous.

Because it appears that he has met the applicable criteria for in

forma pauperis status, it is GRANTED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-11255
                               - 2 -

     Pursuant to the Prison Litigation Reform Act (PLRA), we

assess no initial partial filing fee against Johnson.   However,

Johnson henceforth shall make monthly payments of twenty percent

of the preceding months income credited to his account.     See 28

U.S.C. § 1915(b).   The agency having custody of Johnson is

directed to forward payments from his prisoner account to the

clerk of the district court each time the amount in his account

exceeds $10 until the appellate filing fee of $105 is paid.      Id.

     The district court found that Johnson's suit was duplicative

of suits Johnson filed previously, and Johnson has not challenged

that finding.   Johnson's appeal is DISMISSED as frivolous.     5TH

CIR. R. 42.2.

     Johnson previously has been warned by this court that he may

be sanctioned for filing further frivolous pleadings.     See

Johnson v. Williams, No. 96-10869, slip op. at 2 (5th Cir. Dec.

11, 1996).   Accordingly, Johnson is barred from filing any pro

se, in forma pauperis, civil appeal in this court, or any pro se,

in forma pauperis, initial civil pleading in any court which is

subject to this court's jurisdiction, without the advance written

permission of a judge of the forum court or of this court; the

clerk of this court and the clerks of all federal district courts

in this Circuit are directed to return to Johnson, unfiled, any

attempted submission inconsistent with this bar.

     APPEAL DISMISSED; SANCTION IMPOSED.